On Petition for Rehearing.
The Standard Life Insurance Company of the South has filed a petition for a rehearing, insisting that our decree subordinating the claims of the Independent to the claim of Roberts operates to prefer him over other creditors of the Independent, and asking a re-consideration upon this point. There are no such other creditors parties to this cause, nor does it appear from this record that there are any such creditors. It does appear that the Independent's assets and liabilities were taken over by the Standard, but it does not appear that there are any unsatisfied creditors of the Independent whose rights are prejudiced by our decree.
The petition is overruled at the cost of petitioner.
Crownover, P.J., concurs.
Howell, J., did not participate. *Page 326